Citation Nr: 0716208	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 9, 2001, for 
an evaluation greater than 10 percent for a psychiatric 
disorder, currently characterized as PTSD, (and formerly 
characterized as anxiety reaction with mild depression and 
chronic pain syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the veteran's 
evaluation for his service connected anxiety reaction with 
mild depression to a 50 percent evaluation, and 
recharacterized this disability as post traumatic stress 
disorder (PTSD).  The veteran continues to disagree with the 
effective date assigned for this disability.

This case was also developed on the matter of whether new and 
material evidence had been submitted sufficient to reopen a 
claim of entitlement to service connection for headaches, 
however, as a substantive appeal was not received as to this 
matter, it is not before the Board at this time.

Recent correspondence from the veteran could be construed as 
raising claims of increased ratings for back, hip, and knee 
disabilities.  As such, these matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim on July 9, 2001 for service 
connection for PTSD.  A December 2002 RO decision 
recharacterized the veteran's previously service connected 
anxiety reaction with mild depression as PTSD, and increased 
the veteran's evaluation for PTSD to 50 percent, effective 
July 9, 2001, the date the veteran's claim for increase was 
received.

2.  A March 15, 1993, VA outpatient treatment record reflects 
a "moderately large" psychiatric impairment, with episodes 
of irritability, flashbacks and suicidal thoughts.  The 
disability did not result in considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD, but no higher, 
have been met for the period from March 15, 1993 to July 9, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004 and April 
2006.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examination.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of her claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2006).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2006).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2006).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2006).  Further, 
under certain circumstances, reports of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2006).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Thus, in 
fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

In this case, the veteran contends that the effective date 
for the grant of increased rating should be earlier, 
specifically as early as November 1990, just subsequent to 
the veteran's separation from service.  The veteran argues 
that he did submit a notice of disagreement to an April 1991 
RO decision, which granted service connection at a 10 percent 
evaluation for anxiety with depression, but that the notice 
of disagreement was ignored by the RO.  The veteran also 
argues that he was diagnosed with PTSD much earlier than July 
2001, and is thus entitled to a rating for PTSD from the time 
when he was diagnosed with PTSD, or from when he should have 
been diagnosed with PTSD, again, just subsequent to his 
separation from service.

Reviewing the evidence of record, initially, the Board notes 
that an April 1991 rating decision granted the veteran 
service connection for an anxiety reaction with mild 
depression and chronic pain syndrome, from October 30, 1990, 
the day after the veteran's release from active duty.

The evidence shows that the veteran clearly submitted a claim 
for PTSD that was received on July 9, 2001.  Based on that 
claim, the veteran was provided with a VA examination on 
December 2002.  At that time, the veteran was diagnosed with 
PTSD, a panic disorder with agoraphobia, a provisional 
diagnosis of major depressive disorder, and a provisional 
diagnosis of alcohol abuse.  The veteran was found to have a 
Global Assessment of Functioning (GAF) of 55, due to such 
symptomatology as nightmares, intrusive memories, flashbacks, 
anhedonia, irritability, trouble concentrating, increased 
startle response, and hypervigilance.  He reported that his 
symptomatology had gotten progressively worse.  Outpatient 
treatment records from this time show that the veteran was 
seen for an initial psychiatry assessment on June 19, 2001; 
no psychiatric diagnosis was noted at that time, but the 
veteran was reported to be self referred, wanting better 
emotional control, and improved sleep.  The veteran was again 
seen on July 13, 2001, and several times subsequently, at 
which time the veteran was diagnosed with PTSD and dysthymia.  

By a December 2002 rating decision, the RO recharacterized 
the veteran's previously service connected psychiatric 
disability of anxiety reaction with mild depression and 
chronic pain syndrome as PTSD, and increased the veteran's 
evaluation for that psychiatric disability from 10 percent to 
50 percent, effective the date the veteran's claim was 
received, July 9, 2001.  The RO indicated that the evaluation 
was based on the report of the veteran's October 26, 2002, VA 
examination, the earliest evidence which indicated that the 
veteran's psychiatric disability had increased in severity.

The veteran's primary argument for an earlier effective date 
is that he submitted numerous documents just subsequent to an 
April 1991 RO decision that granted service connection for an 
anxiety disorder, which should have been construed as a 
notice of disagreement with that decision.  However, while 
the veteran has recently submitted numerous copies of 
documents which are dated June 1991, November 1991, January 
1992, and March 1992, and which express disagreement with the 
rating assigned to the veteran's anxiety with depression by 
an April 1991 rating decision, there is no evidence of record 
which indicates that any of these letters were associated 
with the veteran's claims file any earlier than April 8, 
2002.

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Crain v. 
Principi, 17 Veteran. App. 182, 190 (2003); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  This presumption 
extends to the regularity of the U.S. mail.  While the 
veteran has contended that he mailed these letters (along 
with an additional letter dated in February 1991) to the RO 
between June 1991 and March 1992, there is simply no evidence 
of record showing that these letters were received by the RO 
any earlier than April 2002.   In the absence of clear 
evidence to the contrary, the Board must presume that, if the 
veteran mailed these letters in 1991 and 1992, they would 
have been received by the RO and associated with the 
veteran's claims folder. 

Furthermore, the Board points out that the evidence of record 
also clearly shows that another statement was received from 
the veteran in January 1992, which indicates that he 
disagreed at that time only with the denial of the claims of 
service connection for headaches and vertigo/syncope.  Thus, 
presuming the regularity of the postal service and of RO 
employees in the administrative process, and noting that 
other correspondence sent by the veteran to the RO during 
this time, which did not pertain to the veteran's psychiatric 
disability, was received by the RO and associated with the 
veteran's claims file, the Board finds that the clear 
preponderance of the evidence of record indicates that the 
veteran never expressed disagreement with April 1991 RO 
decision, as far as it pertained to the evaluation 
established for the veteran's service connected psychiatric 
disability, and that he did not again appeal that rating 
until July 9, 2001.  Therefore, these records do not provide 
a basis for a grant of an earlier effective date. 

As to the veteran's argument that he should have been 
diagnosed with PTSD at an earlier date, and was diagnosed 
with PTSD as early as 1993, and should therefore have been in 
receipt of benefits for PTSD from that time, or from his 
separation from service; the Board points out that the 
veteran was compensated from the date of his separation from 
service for anxiety with depression.  This is the same 
symptomatology for which the veteran is currently 
compensated, although the veteran's disability has been 
recharacterized as PTSD.  For the veteran to have received 
compensation at the same time for a diagnosis of PTSD and 
anxiety with depression, which are rated according to the 
same symptomatology, would be considered pyramiding.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  
Thus, although the veteran's psychiatric disability might 
have been characterized differently at different times, the 
veteran has been compensated from his separation from service 
for the same symptomatology associated with his service 
connected psychiatric disability, and thus the question of 
whether the veteran's psychiatric disability would have been 
more properly characterized as PTSD at an earlier date, 
rather than anxiety with depression, is not a basis on which 
to grant an earlier effective date.

However, as to a March 15, 1993 report of VA outpatient 
treatment which diagnosed the veteran with a history of 
anxiety neurosis with possible PTSD; the Board notes that 
this record could be considered an informal claim for an 
increased rating for the veteran's service connected 
psychiatric disability, then characterized as anxiety with 
depression.  See 38 C.F.R. § 3.157 (2006).  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria are 
used. See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also effective November 7, 1996, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), replacing DSM-III-R. The Board has analyzed the 
veteran's claim under both sets of criteria

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change. As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 10 percent evaluation 
requires less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term considerable, the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable." 38 
U.S.C.A. § 7104(c).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination." 38 C.F.R. § 4.126(a) (2006).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the current regulations, in effect from November 7, 
1996, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, for 
symptomatology controlled by continuous medication.

A 30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

Resolving doubt in the veteran's favor, the Board finds that 
the veteran's psychiatric disability resulted in a 
"moderately large" social and industrial impairment, and 
warrants a 30 percent rating from March 15, 1993, the 
veteran's effective date.   Reviewing the evidence of record, 
a March 1993 report of VA outpatient treatment noted that the 
veteran had irritability and was feeling stress.  He reported 
flashbacks, and trouble sleeping.  He reported suicidal 
thoughts at times, but no attempts.  The veteran was 
oriented, and his memory was intact.  His attitude and 
behavior was cooperative and pleasant, and his speech and 
thought were oriented and appropriate.  The Board finds this 
evidence sufficient to warrant a 30 percent evaluation under 
the old regulations.  However, as to a rating in excess of 30 
percent during this time period, the Board does not find that 
this evidence consistent with a finding of considerable 
social and industrial impairment, or with a finding of 
occupational and social impairment with reduced reliability 
and productivity, such that a higher rating of 50 percent 
would be warranted under either the old or the revised 
regulations.  Again the Board notes that the veteran was 
found to be oriented and appropriate with intact memory.  
Furthermore, the Board points out that the veteran did not 
again seek treatment for any psychiatric disability, although 
he received a great deal of other medical treatment, until 
June 2001; and the veteran's claim for increase to 50 percent 
was granted as a result of that hospitalization. As such, the 
Board finds that the criteria for a 30 percent evaluation, 
but no higher, are met for this time period.

ORDER

Entitlement to an effective date of March 15, 1993, for the 
award of a 30 percent evaluation for PTSD, is granted, 
subject to the controlling regulations applicable to the 
provision of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


